thn - -49 ce oom 1's fe bs eice -o2 jul internal_revenue_service national_office technical_advice_memorandum district_director taxpayer’s name taxpayer’s address taxpayer’s ein tax years involved legend city bonds date date company a company b individual x individual y o p i r o ‘ i i tam-106401-99 issue whether individual x's purchases of land and a partnership_interest from a related_person individual y within the year period preceding the issue_date of the bonds are capital expenditures under sec_144 of the internal_revenue_code conclusion the purchase by individual x of land from individual y is a capital_expenditure for purposes of sec_144 the purchase by individual x of the partnership_interest from individual y is a purchase of the assets of the partnership to the extent that the amount_paid for the partnership assets is properly chargeable to a capital_account it is a capital_expenditure for purposes of sec_144 facts city issued the bonds on date as qualified small issue bonds under sec_144 city elected the dollar_figure limitation of sec_144 in its books_and_records and on the information_return form filed with the internal_revenue_service the form of the transaction is that city would use the proceeds of the bonds to expand and equip a manufacturing_facility located in city and then lease this facility to individual x for federal tax purposes however it is undisputed that company a is the d b a company a ' owner of the bond financed facility company a leased the facility to company b company b is solely owned by individual x on date company a was formed when a partnership between individual y and his date is within the year period preceding the issue_date of the bonds son individual x was dissolved and individual x purchased individual y' sec_50 interest in the partnership individual x paid dollar_figurea for individual y' sec_50 interest in the partnership all of the partnership’s and later company a's assets were leased to company b during the 3-year period preceding and the 3-year period following the issue_date of the bonds also on date individual x purchased a parcel of land from individual y for dollar_figureb the land was leased to company b throughout the 3-year period preceding and 3-year period following the issue_date of the bonds 'the activities of company a were reported on individual x's schedule e this memorandum will refer to individual x d b a company a as company a for simplicity tam-106401-99 law and analysis sec_103 of the internal_revenue_code provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 defines the term private_activity_bond and provides in subsection e that the term qualified_bond means any private_activity_bond if in pertinent part the bond is a qualified_small_issue_bond sec_144 defines the term qualified_small_issue_bond to mean any bond issued as part of an issue the aggregate authorized face_amount of which is dollar_figure or less and percent or more of the net_proceeds of which are to be used a for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for depreciation or b to redeem part or all of a prior issue that was issued for the purposes noted in a sec_144 generally provides that at the election of the issuer with respect to any issue sec_144 shall be applied by substituting dollar_figure for dollar_figure if this election is made in determining whether the dollar_figure limit is exceeded the issuer must take into account certain prior issues and the aggregate amount of capital expenditures paid_or_incurred with respect to certain facilities during the 6-year period beginning years before the date of such issue and ending years after such date and financed other than out of proceeds of outstanding tax-exempt_bonds to which sec_144 applies sec_144 provides in part that the facilities referred to in sec_144 are facilities a located in the same incorporated_municipality or located in the same county but not in any incorporated_municipality and b the principal user of which is or will be the same person or or more related_persons - sec_144 provides that for purposes of sec_144 a person is related to another person if a the relationship between such persons would result in a disallowance of losses under sec_267 or sec_707 or b such persons are members of the same controlled_group_of_corporations as defined in sec_1563 except that more than percent shall be substituted for at least percent each place it appears therein under sec_267 losses are disallowed between certain family members including ancestors and between an individual and a corporation when more than in value of the outstanding_stock of the corporation is owned directly or indirectly by or for such individual tam-106401-99 in this case company b is related to individual x because individual x is the sole owner of that company ilr c sec_267 in addition individual x is related to individual y because of their family relationship i-r c sec_267 and c sec_103 of the internal_revenue_code of contained an exemption for certain small issues of industrial_development_bonds in the tax_reform_act_of_1986 congress amended sec_103 of the code reorganized the provisions formerly contained in that section and placed provisions relating to qualified small issue bonds in sec_144 of the 1986_code tax_reform_act_of_1986 sec_1301 and b c b vol big_number the conference_report to the tax_reform_act_of_1986 states that t he conferees intend that to the extent not amended all principles of present law continue to apply under the reorganized provisions h_r conf_rep no cong 2d sess vol c b sec_1_103-10 of the regulations provides that an expenditure is a sec_103 capital_expenditure if c the principal user of the facility in connection with which the property resulting from the capital expenditures is used and the principal user of the facility financed by the proceeds of the issue in question is the same person or two or more related_persons as defined in sec_103 and paragraph e of this section and e the capital expenditures were properly chargeable to the capital_account of any person or state_or_local_governmental_unit whether or not such person is the principal user of the facility or a related_person determined for this purpose without regard to any rule_of the code which permits expenditures properly chargeable to capital_account to be treated as current expenses - sec_1_103-10 and v sets forth certain expenditures that will not be treated as capital expenditures_for purposes of sec_103 the predecessor to sec_144 none of these exceptions apply to individual x's acquisition of individual y's land and partnership_interest revrul_77_146 1977_1_cb_24 provides that the contribution of land in exchange for an interesi in partnership is not a sec_103 capital_expenditure because the contribution represents a change in the form of ownership and does not result in recogition of gain_or_loss te tam-106401-99 this case is distinguishable from revrul_77_146 because upon individual x's acquisjtion of individual y's partnership_interest the partnership dissolved in substance individual x did not acquire a partnership_interest rather he must be viewed as having acquired individual y's share of the assets of the partnership there was not merely a change in the form of ownership in the instant case companies a and b are the principal users of the bond financed facility individual x was related to company b during the relevant years within the 3-year period preceding the issue_date of the bonds individual x’s asset purchases from individual y were at least in part properly chargeable to a capital_account the assets purchased were located in city and individual x's expenditures_for the assets are not excluded from being capital expenditures under sec_144 we thus conclude that the purchase by individual x of the land from individual y and the purchase by individual x of individual y's share of the partnership assets to the extent properly chargeable to a capital_account are capital expenditures under sec_144
